Citation Nr: 0606361	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1943 to June 
1946.  He died in August 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in August 1990.  

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was cardiopulmonary arrest secondary 
to acute respiratory failure antecedent to pulmonary new 
growth with superimposed pneumonia/microabsceses related to 
pulmonary tuberculosis.  Other significant conditions were 
noted as septicemia and severe respiratory acidosis.  

3.  At the time of death, the veteran was not service 
connected for any disabilities.  

4.  The veteran's cardiopulmonary arrest, acute respiratory 
failure antecedent to pulmonary new growth with superimposed 
pneumonia/microabsceses related to pulmonary tuberculosis 
were not manifest in service or within one year of separation 
from service and are unrelated to service.  Tuberculosis was 
not manifest within three years of separation.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for the cause of death.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in February 2004.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court), held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2003 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "send what [the RO] needs."  Therefore, the Board finds 
that the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The claims file contains the service medical records and 
outpatient medical record.  The appellant was afforded a 
hearing.  The appellant was informed of the evidence needed 
to substantiate her claim and was requested on several 
occasions to submit additional evidence including at the RO 
hearing of March 2004.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  VA has done everything 
reasonably possible to assist the veteran.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran had alleged that his cardiopulmonary arrest, acute 
respiratory failure, pulmonary new growth and pulmonary 
tuberculosis had begun in combat, therefore, 38 U.S.C.A. § 
1154(b), is not for application.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

The certificate of death shows that the immediate cause of 
death was cardiopulmonary arrest, secondary to respiratory 
failure, underlying cause was pulmonary new growth with 
superimposed pneumonia/microabscess related to pulmonary 
tuberculosis.  The available service medical records do not 
show that the veteran had respiratory problems during 
service.  The veteran's June 1946 separation examination 
report shows that his cardiovascular system and lungs were 
normal, and the chest x-rays to be negative.  The veteran did 
report that he had had malaria during service.

The Board notes that the appellant has submitted a number of 
treatment records from the Veterans Memorial Medical Center 
dated from March 1976 to May 1990 showing treatment the 
veteran received for different conditions.  In 1984, there 
was a notation of pneumonia.  In August 1990, he was admitted 
due to difficulty breathing.  He died while hospitalized.

The Board notes that at an RO hearing held in March 2004 the 
appellant testified that the veteran's lung disease started 
while in service but that he did not seek medical treatment 
at the time.  She further noted that the veteran had told her 
that he spit blood while in service and suffered from chest 
pains.  The issue of whether the cause of the veteran's death 
is related to active service, in general, requires competent 
evidence.  However, the appellant is not a medical 
professional and any statements from her do not constitute 
competent medical evidence that the veteran suffered from 
pulmonary problems in service.  Generally, lay persons are 
not competent to offer evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  The 
veteran's cardiopulmonary arrest, acute respiratory failure, 
pulmonary new growth, and pulmonary tuberculosis were not 
manifest in service or within one year of separation from 
service and are unrelated to service.  Furthermore, there is 
no competent evidence of tuberculosis within 3 years of 
separation from service.  A disability incurred in or 
aggravated by service did not cause or contribute 
substantially or materially to the cause of death.  The more 
probative evidence establishes that the lungs and chest were 
normal at separation.  In addition, prior to separation, the 
veteran reported that he had had malaria, but did not report 
cardio-pulmonary disease.  His silence, when otherwise 
speaking, constitutes negative evidence in this case.  Such 
evidence is also more reliable than the appellant's remote 
testimony regarding what the veteran may have told her.  At 
this time, the competent evidence establishes a remote onset 
of the fatal disease processes and there is no competent 
evidence relating the processes to service.  Consequently, 
the appellant's claim of entitlement to service connection 
for the cause of death is denied.
ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


